Citation Nr: 1014233	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esq. 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in August 2009.  It was originally 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issues before the Board in August 2009 included whether 
new and material evidence had been submitted to reopen the 
claims of entitlement to service connection for right and 
left knee disorders.  In its decision, the Board decided that 
new and material evidence had been submitted and reopened the 
claims.  Thus, the issue before the Board at present is 
whether service connection is warranted for right and left 
knee disorders, and the issues have been reworded as such.  

The Board notes that there is a properly executed VA Form 21-
22a of record.  The form, dated in August 2006, appoints Kurt 
P. Leffler, Esq. of the Veterans Advocacy Group as the 
Veteran's representative.  The Veteran has neither revoked 
this appointment nor has he appointed any other 
representative.  In September 2009, Calvin Hansen, Esq., 
another attorney from the Veterans Advocacy Group, submitted 
a correspondence on behalf of the Veteran.  The RO requested 
a VA Form 21-22a from Mr. Hansen, but a new form was not 
received.  Mr. Hansen's office was notified of this in an 
October 2009 electronic correspondence from the RO.  
According to 38 C.F.R. § 14.629(6)(c)(2), separate 21-22a 
forms are required from representatives of the same firm, 
unless the Veteran consents in writing to being represented 
by an attorney employed by the same legal services office as 
his attorney of record.  As Mr. Hansen has not submitted a 
21-22a, the Veteran has not submitted written consent to Mr. 
Hansen's assistance, and the Veteran has not revoked the 
August 2006 VA Form 21-22a appointing Mr. Leffler as his 
representative, the Board considers Mr. Leffler the Veteran's 
representative of record.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that a chronic right knee disorder was present in service, 
arthritis of the right knee manifested itself to a 
compensable degree in the first post-service year or that a 
right knee disorder is related to service.  

2.  The competent medical evidence of record does not show 
that a left knee disorder was present in service, arthritis 
of the left knee manifested itself to a compensable degree in 
the first post-service year, that a left knee disorder is 
related to service, or that a left knee disorder was caused 
or aggravated by a service connected disability.  

3.  The competent medical evidence of record does not show 
that hypertension was present in service, manifested itself 
to a compensable degree in the first post-service year or is 
related to service.  

4.  The competent medical evidence of record does not show 
that a bilateral ankle disorder was present in service, 
arthritis of the ankles manifested itself to a compensable 
degree in the first post-service year or that a bilateral 
ankle disorder is related to service. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during military service, and arthritis of the right knee may 
not be presumed to have been so incurred.   38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A left knee disorder was not incurred in or aggravated 
during military service, arthritis of the left knee may not 
be presumed to have been so incurred, and a left knee 
disability was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Hypertension was not incurred in or aggravated during 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).   

4.  A bilateral ankle disorder was not incurred in or 
aggravated during military service, and arthritis of the 
ankles may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Board Remand

In August 2009, the Board remanded the case to obtain VA 
examinations and/or opinions with respect to the issues on 
appeal.  Specifically, the Board requested the RO to provide 
the Veteran with a VA orthopedic examination for his knees 
and ankles and a VA examination for hypertension.  The board 
noted that the Veteran was unable to attend a previous 
examination due to his advanced age and health.  Accordingly, 
the Board stated that if the Veteran was unable to attend the 
examinations scheduled on remand, the RO should obtain nexus 
opinions for the issues on appeal.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

On September 8 2009, the RO provided notice to the Veterans 
Advocacy Group of VA examinations scheduled on September 22 
2009.  In a letter received by the RO on September 14, 2009, 
Mr. Hansen from the Veterans Advocacy Group stated that the 
Veteran would not be able to attend the examination scheduled 
without assistance.  He requested that VA arrange for 
transportation or reschedule the examination at a different 
medical center.  It is unclear whether this request reached 
the VA medical center in Omaha prior to the September 22, 
2009 appointment.  The Veteran did not attend the 
examination, and a VA physician rendered opinions with regard 
to the issues on appeal.  Attempts made to reschedule the 
examination were unsuccessful.

Since the Board noted in its remand instructions that if the 
Veteran was unable to attend the VA examinations scheduled on 
remand, opinions alone would satisfy the remand directives, 
the Board finds that there has been substantial compliance 
with its August 2009 remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in March 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the correspondence dated in March 2007, prior to the 
October 2007 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the October 2007 rating 
decision, the February 2008 statement of the case and the 
November 2009 supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
available service treatment records and attempted to obtain 
additional service records.  In September 2007, the RO 
notified the Veteran of its formal finding of the 
unavailability of additional records.  In cases where the 
Veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
also obtained the Veteran's private medical records.  The 
Veteran previously underwent a VA examination in March 2005.  

As discussed above, the Veteran did not report for a VA 
examination scheduled in September 2009, so a VA physician 
provided nexus opinions.  In that regard, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  The VA physician considered all of the pertinent 
evidence of record and provided a complete rationale for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis and cardiovascular-renal disease, 
including hypertension, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Knees

The Veteran seeks service connection for a right knee 
disability on a direct basis and a left knee disability on 
either a direct or secondary basis.  He asserts that he 
injured his right knee in basic training at Jefferson 
Barracks, Missouri in June or July of 1943.  He stated that 
he was in the hospital for five or ten days.  He believes his 
left knee disorder is a result of his right knee disorder.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records indicate that the 
Veteran sustained a right knee injury in July 1943.  
Therefore, the Board will concede that he sustained an injury 
to his right knee while on active duty.  

However, available service treatment records, including the 
report of a physical examination conducted at the time of 
separation in February 1946, shows that there were no 
objective right knee findings at that time.  The Board notes 
that the Veteran does not allege, and the record does not 
show, that he sustained any left knee trauma in service.  
Therefore, entitlement to service connection for right and 
left knee disorders based on in-service incurrence must be 
denied, despite the fact that the Veteran sustained a right 
knee injury while on active duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that in a January 1992 
submission, the Veteran stated that he had not had any knee 
treatment since he was in the hospital at Jefferson Barracks 
in 1943.  The first complaints of knee problems of record are 
found in private treatment notes dated in December 1998.  
Subsequently, the Veteran was diagnosed with degenerative 
arthritis in both knees and underwent total arthroscopy 
procedures.  However, the Board finds that the length of time 
between the Veteran's separation in 1946 and the first 
evidence of treatment in 1998 to be compelling evidence 
against a finding of continuity.  Put another way, the over 
fifty year gap between the Veteran's discharge from active 
duty and the first evidence of a bilateral knee disorder 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

The Board notes that during a March 2005 VA examination, the 
Veteran claimed that he has had continuing problems with his 
right knee since the injury in service.  He has not claimed 
that left knee problems have existed since service.  The 
Board notes that the Veteran is competent to give evidence 
about what he sees and feels.  See Buchanan, supra; Jandreau, 
supra; Charles, supra.  However, upon review of the claims 
folder, the Board finds that the Veteran's assertions that he 
has had right knee problems since an in-service injury are 
not credible.  This statement is contrary to what is found in 
the available separation document and the post-service 
record.  Indeed, the Veteran himself stated in 1992 that he 
had sought no treatment for his right knee since separation.  
Therefore, entitlement to service connection for a bilateral 
knee disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

The record contains two nexus opinions.  The September 2009 
VA examiner, after a review of the record on appeal, opined 
that it was unlikely that any bilateral knee disorder was due 
to military service.  He stated that it was impossible to 
determine whether any left knee disorder was caused or 
aggravated by a right knee disorder due to the lack of 
evidence in the claims file.  The examiner noted the lack of 
documentation between the initial in-service injury and the 
recent past.  The Board does not find that the examiner's 
statements indicate that further information is required for 
an opinion, as the Veteran has stated both in a January 1992 
statement and during a March 2005 VA examination, that he did 
not receive knee treatment for fifty or sixty years after 
service.  Thus, a remand for further information would be 
futile because the Veteran himself has stated that no further 
treatment records exist.  See Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010).  

The Board notes that the record contains a private opinion by 
Dr. Brittan, dated in March 2007.  The physician stated that 
the Veteran has tenderness in his knee, which has greatly 
affected his gait.  The physician stated that he suspects the 
condition was aggravated by his service duty.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The favorable nexus opinion dated in March 2007 does not show 
that the physician reviewed the claims file or any pertinent 
medical history which would relate the Veteran's bilateral 
knee disorder to service.  In contrast, the September 2009 VA 
physician specifically stated that the claims files had been 
reviewed.  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, 
the medical opinion favorable to the Veteran's claim consists 
only of an undocumented assertion and does not explain the 
reasoning behind the opinion.  Since the VA physician 
supported his conclusions with a detailed report and clear 
rationale, the Board affords this opinion considerably 
greater probative weight.  

As to the Veteran's claims that a right knee disorder was 
caused by service and that a left knee disorder was caused or 
aggravated by the right knee disorder, the Board finds that 
this disability (arthritis) may not be diagnosed by its 
unique and readily identifiable features, and therefore, the 
presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that his opinion that his 
bilateral knee disorder was caused by service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).   Moreover, the Board places greater 
probative value on the VA medical opinion cited above which 
was only provided after a review of the record on appeal.  
Evans, supra.

Based on the discussion above, the Board also finds that 
service connection for a bilateral knee disorder is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disability and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in the knees in the first post 
service year. 

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the left 
knee disorder.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen, supra.  The question of whether or not a service 
connected disability caused or aggravated another disability 
is a determination "medical in nature" and not capable of 
lay observation.  Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Veteran's statements that a left knee disorder 
was aggravated by a right knee disorder are not credible.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
right knee disorder on a direct and presumptive basis and a 
left knee disorder on a direct, presumptive, and secondary 
basis, despite the fact that the Veteran sustained a right 
knee injury in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Ankles and Hypertension

The Veteran seeks service connection for a bilateral ankle 
disability and hypertension on a direct basis.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that available service treatment records are 
silent as to complaints of or treatment for a bilateral ankle 
disorder.  While several blood pressure readings can be found 
in service treatment records, there is no evidence of a 
diagnosis of hypertension in service.  Therefore, entitlement 
to service connection for a bilateral ankle disorder and 
hypertension based on in-service incurrence must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service treatment for hypertension, the record 
shows that the Veteran reported that he did not have a 
history of high blood pressure during a July 1986 private 
medical examination, but he was concerned about hypertension 
due to a family history of heart disease.  Recent treatment 
records beginning in April 2000 show a diagnosis of 
hypertension.  As to the claimed bilateral ankle disability, 
the only pertinent evidence is contained in a September 1999 
private treatment note.  At that time, the Veteran sought 
treatment for left ankle swelling, reporting no specific 
injury.  The physician suspected this was due to gout or 
pseudo gout, of which he had three episodes in the past eight 
months.    

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946, 
his first diagnosis of hypertension in 2000 and the first 
notation of an ankle problem in 1999 to be compelling 
evidence against a finding of continuity.  Further, the 
Veteran has not even outlined his contentions regarding 
either disability; he has not claimed to have suffered any 
ankle trauma in service or that any ankle problems or 
hypertension have persisted since service.  Therefore, 
entitlement to service connection for a bilateral ankle 
disorder and hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

The Board notes that the record contains a September 2009 VA 
opinion concerning the ankles and hypertension.  After 
reviewing the claims file, the VA physician stated that since 
there was a long time frame without any medical information 
to review, it appeared that the Veteran had been diagnosed 
with hypertension which is essential in nature, which does 
not appear to be related to military service.  He could not 
determine when the hypertension or treatment thereof actually 
began, but since there was a large period of time with no 
treatment, he could not find any reasoning that the Veteran's 
hypertension was caused by or aggravated by military service.  
As for the Veteran's ankles, the examiner determined that an 
opinion on whether any bilateral ankle disorder was related 
to active military service, to include a right knee injury, 
would be impossible to render.  He stated that any opinion 
would require resorting to mere speculation due to the lack 
of evidence of record.  The Board does not find that the 
examiner's statements indicate that further information is 
required for an opinion, as a 1986 treatment note indicates 
that the Veteran did not have a history of hypertension at 
that time, and there is no indication that other treatment 
records exist.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. Mar. 25, 2010).      

The Board notes that the record contains a private opinion by 
Dr. Brittan, dated in March 2007.  The physician stated that 
the Veteran has suffered from chronic hypertension for a 
number of years, and he suspects that it is directly related 
to service and the trauma that the Veteran suffered while in 
service.  Dr. Brittan stated that the Veteran has ongoing 
ankle problems, which he suspects was aggravated by his 
service activity.  

The favorable nexus opinion dated in March 2007 does not show 
that the physician reviewed the claims file or any pertinent 
medical history which would relate the Veteran's bilateral 
ankle disorder or hypertension to service.  In contrast, the 
September 2009 VA physician specifically stated that the 
claims file had been reviewed.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Further, the medical opinion favorable to 
the Veteran's claim consists only of an undocumented 
assertion and does not explain the reasoning behind the 
opinion.  Since the VA physician supported his conclusions 
with a detailed report and clear rationale, the Board affords 
this opinion considerably greater probative weight.  As such, 
service connection for a bilateral ankle disorder and 
hypertension based on the initial documentation of the 
disability after service is not warranted.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in the ankles or hypertension in 
the first post service year. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral ankle 
disorder is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


